Title: Naval Force against Algerine Corsairs, [6 February] 1794
From: Madison, James
To: 




[6 February 1794]

   
   On 20 January the select committee on financing a naval force against the Algerine corsairs submitted its report, which proposed an appropriation of $600,000 to support six warships. The sum was to be raised by increased impost and tonnage duties (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 250). On 6 February the Committee of the Whole on the State of the Union considered a resolution for building the ships.


When the resolution was read, for building four ships of 44 guns and two ships of 20 guns, Mr. Madison rose to enquire, whether there was, in the public stores of the United States, a sufficient quantity of cedar and live oak for building the six vessels? These were the kinds of timber proposed by the resolutions. He was answered, that there was not. He then observed, that it was evident this fleet could not be ready for effective service in the course of the present year. He imagined that there was another resolution, precedent as to the time of voting it, of which he did not know what had become. The resolution to which he alluded was that assigning a sum of money to buy a cessation of hostilities from the regency of Algiers. He was of opinion, that the project of fitting out an armed squadron, was liable to many solid objections. There were two points of light in which this subject might be surveyed. The first of these was, whether the Algerines acted from their own impulse in this business. In that case, they were known to be in the habit of selling a peace; and if they are willing to do so, he fancied that it might be purchased for less money than the armament would cost. On the other hand, if they do not act from their own impulse, but upon the instigation of Britain, we may depend upon it, that they cannot be bought. Britain will keep them hostile. There is infinitely more danger of a British war from the fitting out of ships than from the resolutions on the report of the Secretary of State. The distance which the ships would have to sail is not less than three thousand miles: and their number is too small for a decisive advantage. The combined powers would embrace the equipment of these ships as an excellent opportunity to pick a quarrel with the United States. Mr. Madison expressed his doubts with regard to the propriety of this measure, because the expence was immense, and there was no certainty of reaping any benefit from it.



   
   Philadelphia Gazette, 7 Feb. 1794.



   
   JM alluded to the first of three resolutions that the House passed on 2 Jan. (see JM’s speech of 27 Dec. 1793, n. and n. 1).






[6 February 1794]

   
   Smith (Maryland) said that America could afford to build a navy because “our profit was twice as great at present, in commerce, as it was before the war…. As an evidence of this fact, he mentioned the high price of wheat at present in this market” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 435).


Mr. Madison in reply to some remarks which had fallen from Mr. Smith, respecting the present high price of wheat in the American market, said that he had been informed of a place where wheat gives only four shillings and six pence per bushel, where the dollar passes for six shillings. He supposed that Britain could render very essential service to the Algerines, without embarking in a war. She has not embarked in a war to the northwest of the Ohio; but she has done the same thing in substance by supplying the Indians with arms, ammunition and perhaps with subsistence. He did not assert that Britain directed the plan of the Indian expeditions, for he had no explicit evidence that they actually did so. In the same way that they give under-hand assistance to the Indians, they would give it to the Algerines, rather than hazard an open war.



   
   Philadelphia Gazette, 7 Feb. 1794.




